DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 December 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-8, 10-17, 19 and 20 have been rejected.
4.  Claims 9 and 18 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 10 December 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication component configured to…” and “an instruction translation component configured to…” in claims.1-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 6, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov) in view of Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar).
As to claim 1, Bugrov discloses a system for configuring industrial devices for compliance with security policies, comprising: 

one or more processors, operatively coupled to the memory, that execute the executable components [0031], the executable components comprising: 
a communication component configured to receive device identification data that identifies a new industrial device that has been installed in an industrial facility (i.e. a device model or serial number) [0040], and to determine, based on the device identification data, whether the new industrial device is permitted to operate within the industrial facility (i.e. reject access request) [0053]; and 
an instruction translation component configured to, in response to a determination that the new industrial device is permitted to operate within the industrial facility (i.e. access is permitted) [0053], 
wherein the communication component is further configured to send the configuration instruction to the new industrial device (i.e. target device provisions the requesting device with permissions) [0047].  
Bugrov does not teach select a security policy, from a set of security policies defined in a security model, to be applied to the new industrial device, and generate a configuration instruction directed to the new industrial device, wherein the configuration instruction is 
Bhaskar teaches select a security policy, from a set of security policies defined in a security model, to be applied to the new industrial device, and generate a configuration instruction directed to the new industrial device, wherein the configuration instruction is configured to set one or more configuration settings on the new industrial device that cause the new industrial device to operate in accordance with the security policy (i.e. select security policy based on models and the security policy) [0125].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov so that a security policy would have been selected from a set of security policies defined in a security model, to be applied to the new industrial device, and generated a configuration instruction directed to the new industrial device.  The configuration instruction would have been configured to set one or more configuration settings on the new industrial device that caused the new industrial device to operate in accordance with the security policy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov by the teaching of Bhaskar because it helps provide security controls for restricting access to content [0002].
As to claim 6, Bugrov teaches the system of claim 1, wherein the device identification data is submitted by the new industrial device and comprises at least one of a type, model, or 
As to claim 11, Bugrov discloses a method for provisioning security policies to industrial devices, comprising: 
receiving, by a system comprising a processor, device identification data that identifies a new industrial device that has been detected on a control network (i.e. a device model or serial number) [0040]; 
generating, by the system, a configuration instruction designed to set one or more configuration settings on the new industrial device that cause the new industrial device to operate in accordance with the security policy (i.e. target device provisions the requesting device with permissions) [0047]; and 
directing, by the system, the configuration instruction to the new industrial device [0047].  
Bugrov does not teach in response to determining, based on the device identification data, that the new industrial device is authorized to operate on the control network, selecting, by the system, a security policy, from a set of security policies defined in a security model, applicable to the new industrial device.
Bhaskar teaches in response to determining, based on the device identification data, that the new industrial device is authorized to operate on the control network, selecting, by the system, a security policy, from a set of security policies defined in a security model, applicable to the new industrial device;
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov so that in response to determining, based on the device identification data, that the new industrial device was authorized to operate on the control network, selecting, by the system, a security policy, from a set of security policies defined in a security model, applicable to the new industrial device;.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov by the teaching of Bhaskar because it helps provide security controls for restricting access to content [0002].
As to claim 16, Bugrov teaches the method of claim 11, wherein the receiving of the device identification data comprises receiving at least one of information identifying a type, model, or vendor of the new industrial device; a durable device identifier of the new industrial 
As to claim 19, Bugrov discloses a non-transitory computer-readable medium having stored thereon executable instructions that, in response to execution, cause a system comprising at a processor to perform operations, the operations comprising: 
receiving a notification that a new industrial device that has been installed in an industrial facility (i.e. enrollment of a new device) [0051]; 
in response to determining, based on device identification data received for the new industrial device (i.e. a device model or serial number) [0040], that the new industrial device is authorized to operate in the industrial facility (i.e. new device is permitted) [0053]; 
generating a configuration instruction designed to configure one or more operating parameters on the new industrial device to cause the new industrial device to operate in accordance with the security policy (i.e. target device provisions the requesting device with permissions) [0047]; and 
configuring the new industrial device using the configuration instruction [0047].  
Bugrov does not teach identifying a security policy, from a set of security policies defined in a security model, applicable to the new industrial device
Bhaskar teaches identifying a security policy, from a set of security policies defined in a security model, applicable to the new industrial device
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov so that a security policy would have been identified, from a set of security policies defined in a security model, applicable to the new industrial device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bugrov by the teaching of Bhaskar because it helps provide security controls for restricting access to content [0002].
8.  Claims 2, 3, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov) and Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar) as applied to claims 1 and 12 above, and further in view of Bush et al US 2017/0214717 A1 (hereinafter Bush).

Bush teaches the security model defines groupings of industrial devices into security zones (i.e. industrial devices have been grouped into three security zones) [0053].  Bush teaches that the security model further defines at least one conduit specifying an allowed communication path between a first of the security zones and a second of the security zones, between a first of the industrial devices and a second of the industrial devices, or between one of the security zones and one of the industrial devices (i.e. conduit information defined between devices and/or zones) [0049].  Bush teaches that the set of security policies specify that subsets of the industrial devices grouped into a common security zone, of the security zones, are permitted to communicate with one another, and are prevented from communicating with devices outside the common security zone unless permitted by the at least one conduit (i.e. policy for the subset of assets that are permitted to exchange data) [0081].  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Bush because it helps implement security polices in an industrial environment [0002].
As to claim 3, the Bugrov-Bhaskar combination does not teach determine, based on the device identification data, a security zone, of the security zones defined in the security model, to which the new industrial device is assigned.  The Bugrov-Bhaskar combination does not teach select, as the security policy to be applied to the new industrial device, a zone-specific security policy defined for the security zone.  
Bush teaches determine, based on the device identification data, a security zone, of the security zones defined in the security model, to which the new industrial device is assigned (i.e. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that it would have been determined, based on the device identification data, a security zone, of the security zones defined in the security model, to which the new industrial device was assigned.  The security policy would have been selected to be applied to the new industrial device, a zone-specific security policy defined for the security zone.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Bush because it helps implement security polices in an industrial environment [0002].
As to claim 10, the Bugrov-Bhaskar combination does not teach the system of claim 1, wherein the configuration instruction is configured to set, as the one or more configuration settings, at least one of a network address of the new industrial device, a communication parameter of the new industrial device, a whitelist entry, a setting that enables a device-level security feature, an identity of a certificate authority to be used for secure communications, a device setting of a network infrastructure device, a control parameter of the new industrial device, a control routine configuration, or a setting that enables a key-based or certificate-based security protocol.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so the configuration instruction would have been configured to set, as the one or more configuration settings, at least one of a network address of the new industrial device, a communication parameter of the new industrial device, a whitelist entry, a setting that enables a device-level security feature, an identity of a certificate authority to be used for secure communications, a device setting of a network infrastructure device, a control parameter of the new industrial device, a control routine configuration, or a setting that enables a key-based or certificate-based security protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Bush because it helps implement security polices in an industrial environment [0002].
As to claim 12, the Bugrov-Bhaskar combination does not teach that the security model defines groupings of industrial devices into security zones.  The Bugrov-Bhaskar combination 
Bush teaches the security model defines groupings of industrial devices into security zones (i.e. industrial devices have been grouped into three security zones) [0053].  Bush teaches that the security model further defines at least one conduit specifying an allowed communication path between a first of the security zones and a second of the security zones, between a first of the industrial devices and a second of the industrial devices, or between one of the security zones and one of the industrial devices (i.e. conduit information defined between devices and/or zones) [0049].  Bush teaches that the set of security policies specify that subsets of the industrial devices grouped into a common security zone, of the security zones, are permitted to communicate with one another, and are prevented from communicating with devices outside the common security zone unless permitted by the at least one conduit (i.e. policy for the subset of assets that are permitted to exchange data) [0081].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that the security model would have defined 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Bush because it helps implement security polices in an industrial environment [0002].
As to claim 13, the Bugrov-Bhaskar combination does not teach determining, based on the device identification data, a security zone, of the security zones defined in the security model, to which the new industrial device is assigned.  The Bugrov-Bhaskar combination does not teach selecting, as the security policy applicable to the new industrial device, a zone-specific security policy defined for the security zone.  
Bush teaches determine, based on the device identification data, a security zone, of the security zones defined in the security model, to which the new industrial device is assigned (i.e. based on device identification) [0056].  Bush teaches select, as the security policy to be applied to the new industrial device, a zone-specific security policy defined for the security zone [0078].  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Bush because it helps implement security polices in an industrial environment [0002].
9.  Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov), Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar) and Bush et al US 2017/0214717 A1 (hereinafter Bush) as applied to claims 1 and 11 above, and further in view of Chu et al US 2021/0328999 A1 (hereinafter Chu).
As to claim 4, the Bugrov-Bhaskar-Bush combination does not teach that the security model further defines, for a security zone of the security zones, a security event management policy to be applied within the security zone.  The Bugrov-Bhaskar-Bush combination does not teach that the instruction translation component is configured to, in response to a determination, based on the device identification data, that the new industrial device is assigned to the security zone, configure the configuration instruction to set the one or more configuration settings in accordance with the security event management policy.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush combination so that the security model further would have defined, for a security zone of the security zones, a security event management policy to be applied within the security zone.  The instruction translation component would have been configured to, in response to a determination, based on the device identification data, that the new industrial device was assigned to the security zone, configure the configuration instruction to set the one or more configuration settings in accordance with the security event management policy.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush combination by the teaching of Chu because it helps provide assignment of privileges [0124].
As to claim 14, the Bugrov-Bhaskar-Bush combination does not teach that the security model further defines, for a security zone of the security zones, a security event management 
Chu teaches that the security model further defines, for a security zone of the security zones, a security event management policy to be applied within the security zone (i.e. apply one or more security policy settings based on the security zone) [0124].  Chu teaches that the instruction translation component is configured to, in response to a determination, based on the device identification data, that the new industrial device is assigned to the security zone, configure the configuration instruction to set the one or more configuration settings in accordance with the security event management policy [0124].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush combination so that the security model further would have defined, for a security zone of the security zones, a security event management policy to be applied within the security zone.  The instruction translation component would have been configured to, in response to a determination, based on the device identification data, that the new industrial device was assigned to the security zone, configure the configuration instruction to set the one or more configuration settings in accordance with the security event management policy.  
.
10.  Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov), Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar), Bush et al US 2017/0214717 A1 (hereinafter Bush) and Chu et al US 2021/0328999 A1 (hereinafter Chu) as applied to claims 4 and 14 above, and further in view of Martin et al US 2018/0004942 A1 (hereinafter Martin).
As to claim 5, the Bugrov-Bhaskar-Bush-Chu combination does not teach the system of claim 4, wherein the security event management policy defines the security zone to which the security event management policy is to be applied.  The Bugrov-Bhaskar-Bush-Chu combination does not teach that at least one of a security event that is to initiate generation of a notification, a minimum severity level of the security event that is to initiate the generation of the notification, one or more recipient devices or entities to which the notification is to be directed, or a countermeasure to be carried out in response to detection of the security event.  
Martin teaches that the security event management policy defines the security zone to which the security event management policy is to be applied [0022].  Martin teaches that at least one of a security event that is to initiate generation of a notification, a minimum severity level of the security event that is to initiate the generation of the notification, one or more recipient devices or entities to which the notification is to be directed, or a countermeasure to be carried 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush-Chu combination so that the security event management policy would have defined the security zone to which the security event management policy was to be applied.  The at least one of a security event that was to initiate generation of a notification, a minimum severity level of the security event that was to initiate the generation of the notification, one or more recipient devices or entities to which the notification was to be directed, or a countermeasure to be carried out in response to detection of the security event.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush-Chu combination by the teaching of Martin because it provides a useful method for detecting a cyber attack [0002].
As to claim 15, the Bugrov-Bhaskar-Bush-Chu combination does not teach the security zone to which the security event management policy is to be applied.  The Bugrov-Bhaskar-Bush-Chu combination does not teach at least one of a security event that is to initiate generation of a notification, a minimum severity level of the security event that is to initiate the generation of the notification, one or more recipient devices or entities to which the notification is to be directed, or a countermeasure to be carried out in response to detection of the security event.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush-Chu combination so that the security event management policy would have defined the security zone to which the security event management policy was to be applied.  The at least one of a security event that was to initiate generation of a notification, a minimum severity level of the security event that was to initiate the generation of the notification, one or more recipient devices or entities to which the notification was to be directed, or a countermeasure to be carried out in response to detection of the security event.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar-Bush-Chu combination by the teaching of Martin because it provides a useful method for detecting a cyber attack [0002].
11.  Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov) and Bhaskar S et al US 2021/0194888 A1  as applied to claims 1 and 11 above, and further in view of Lehto et al US 2020/0174798 A1 (hereinafter Lehto).
As to claim 7, the Bugrov-Bhaskar combination does not teach the system of claim 1, wherein the device identification data is submitted by an identity authority server and comprises device credentials indicating that the new industrial device is permitted to operate within the industrial facility.  
Lehto teaches that the device identification data is submitted by an identity authority server and comprises device credentials indicating that the new industrial device is permitted to operate within the industrial facility (i.e. server transmits credential data of the device and an identifier of the device) [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that the device identification data would have been submitted by an identity authority server and comprised device credentials indicating that the new industrial device was permitted to operate within the industrial facility.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Lehto because it provides boot-strapping for internet-connectable devices to provide the device with access to one or more resources [0002].
As to claim 17, the Bugrov-Bhaskar combination does not teach the method of claim 11, wherein the receiving of the device identification data comprises receiving device credentials 
Lehto teaches that the device identification data is submitted by an identity authority server and comprises device credentials indicating that the new industrial device is permitted to operate within the industrial facility (i.e. server transmits credential data of the device and an identifier of the device) [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that the device identification data would have been submitted by an identity authority server and comprised device credentials indicating that the new industrial device was permitted to operate within the industrial facility.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Lehto because it provides boot-strapping for internet-connectable devices to provide the device with access to one or more resources [0002].
12.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov) and Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar) as applied to claim 1 above, and further in view of Koizumi U.S. Patent No. 9,454,660 B2.
As to claim 8, the Bugrov-Bhaskar combination does not teach determine, based on the device identification data and the security model, whether the new industrial device corresponds 
Koizumi teaches determine, based on the device identification data and the security model, whether the new industrial device corresponds to a device represented in the security model (i.e. determine if the device information is verified based on the security target model) [column 6, lines 53-67].  Koizumi teaches that in response to determining that the new industrial device corresponds to the device represented in the security model, select, as the security policy, a security policy defined for the device represented in the security model [column 8, lines 21-33].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that it would have been determined, based on the device identification data and the security model, whether the new industrial device corresponded to a device represented in the security model.  I response to determining that the new industrial device corresponded to the device represented in the security model, it would have been selected, as the security policy, a security policy defined for the device represented in the security model.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination by the teaching of Koizumi because it helps verify integrity .
13.  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugrov et al US 2016/0112406 A1 (hereinafter Bugrov) and Bhaskar S et al US 2021/0194888 A1 (hereinafter Bhaskar) as applied to claim 19 above, and further in view of Jannu et al US 2020/0202231 A1 (hereinafter Jannu).
As to claim 20, the Bugrov-Bhaskar combination does not teach the non-transitory computer-readable medium of claim 19, wherein the set of security policies comprise at least 
secure communication policies defining permissible data communication channels between industrial devices defined in the security model, or 
security event management policies defining one or more security events that are to trigger a notification or countermeasure by the industrial devices.  
Jannu teaches security event management policies defining one or more security events that are to trigger a notification or countermeasure by the industrial devices (i.e. when a specified event occurs and the rule’s conditions are met the rule will trigger a notification) [0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bugrov-Bhaskar combination so that security event management policies would have defined one or more security events that were to trigger a notification or countermeasure by the industrial devices.
.
Allowable Subject Matter
14.  Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, the prior art does not disclose, teach or fairly suggest the system of claim 8, wherein the instruction translation component is configured to, in response to determining that the new industrial device does not correspond to a device represented in the security model, generate the configuration instruction to set the one or more configuration settings on the new industrial device to cause the new industrial device to comply with a default security policy defined in the model for unmodeled devices.  
As to claim 18, the prior art does not disclose, teach or fairly suggest determining, based on the device identification data and the security model, whether the new industrial device corresponds to a device represented in the security model.  The prior art does not disclose, teach or fairly suggest that in response to determining that the new industrial device corresponds to the device represented in the security model, selecting, as the security policy, a security policy defined for the device represented in the security model.  
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Lang et al US 2009/0077621 A1 directed to managing security policies in an information technologies system [abstract].
B.  Tarpenning et al US 2002/0007454 A1 directed to a delivery system for managing security keys that uses three key pairs to establish, register, move and revoke rights in a device to view protected information [abstract].
C.  Livny et al US 2020/0320845 A1 directed to provide adaptive severity functions for alerts, particularly security alerts [abstract].
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492